DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on September 26, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 19 and has canceled claim 24.  
Claims 1-19, 22-23, and 25-35 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-18, 22-23, 26, and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent application by Saarikko et al (US 2015/0185475 A1) in view of the US patent application publication by Lacoste et al (US 2011/0157667 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Saarikko et al teaches a near-to-eye display device (Figure 2B) that is comprised of at least one light source serves as the at least one illumination device for emitting sufficient (read as arbitrary degree of) coherent light, at least one micro display (120) serves as the at least one spatial light modulator device (please see paragraph [0028]), at least one lens system (122) serves as the imaging element for imaging light originating from the at least one modulator device, at least one planar waveguide or light guide (112) and at least two partially-reflective decoupling elements (1261 to 126N) which are provided in the at least one light guide for coupling the light out of the light guide, (please see paragraphs [0029] to [0037] and Figure 2B).  
This reference has met all the limitations.  It however does not teach explicitly that the at least one spatial light modulator in which a hologram is encoded.   Lacoste et al in the same field of endeavor teaches a holographic image display system wherein a spatial light modulator (microdisplay 808, Figure 8a) is encoded with a hologram with full parallax, (please see paragraph [0095]).  Lacoste et al teaches that by illuminating the spatial light modulator, with the encoded hologram, with a laser source, (802, Figure 8a), a holographic image may be reproduced and displayed.  Laser light source known in the art is a coherent light source.  It would then have been obvious to one skilled in the art to apply the teachings of Lacoste et al to modify the display device of Saarikko et al to make the spatial light modulator encoded with a hologram for the benefit of making the near-eye display device capable of displaying holographic image.  
Claim 1  further includes the phrase “a virtual observer region is generable in at least one encoding direction of the hologram in light direction after the at least one light guide in a Fourier plane or in an image plane of the at least one spatial light modulator device at an eye of an observer”.  As shown in Figure 8a of Lacoste et al teaches that virtual observer region is generable in at least one encoding direction of the hologram.   Lacoste et al also teaches that the optical system including imaging element would generate the observer region in an image plane (708, Figure 7), of the at least one spatial light modulator at an eye of an observer, (please see Figure 7 and paragraph [0086]).  
In combination of the near-to-eye display device of Saarikko et al, the imaging lens and the spatial light modulator, with hologram encoded, taught by Lacoste et al would generate the virtual observer region in at least one encoding direction of the hologram in light direction after at least one light guide, (112, Figure 2B of Saarikko et al), in an image plane of the at least one spatial light modulator device at an eye of the observer.  
It would then have been obvious to one skilled in the art to apply the teachings of Lacoste et al to modify the near-to-eye display device of Saarikko et al to generate the virtual observer region at the image plane of the spatial light modulator at an eye of an observer.  
Claim 1 has been amended to include the phrase “if a single parallax encoding of a hologram is provided in the at least one spatial light modulator device, a light source image of at least one light source of the at least one illumination device is generatable at or close to a coupling position of the light into the light guide in a non-encoding direction in the light path”.  
It is within general level skilled in the art to modify to the encoded hologram in the spatial light modulator so that a light source image of the at least one light source is generated at or closer to a coupling position of the light into the light guide in a non-encoding direction of the light path.  
With regard to claim 2, Saarikko et al teaches that the partially-reflective decoupling elements are designed as mirror elements, (please see paragraph [0037]).  
With regard to claim 3, Saarikko et al teaches that the partially-reflective decoupling elements are parallel to one another, (please see Figure 2B).  
With regard to claim 4, Saarikko et al teaches that the partially-reflective decoupling element are arranged at a predefined distance in relation to one another, (please see Figure 2B).  
With regard to claim 5, Saarikko et al teaches that the partially-reflective decoupling elements are arranged in such a way that these decoupling elements deflect the light propagating in the at least one light guide in a predefined direction.  
With regard to claim 6, Saarikko et al teaches that the display device also comprises a light coupling device (124) that light incident on the at least one light guide be coupled into the light guide, (please see Figure 2B).  
With regard to claim 7, Saarikko et al teaches that the light coupling device (124) comprises at least one reflecting surface that serves as mirror element, (please see paragraph [0031]).  
With regard to claim 8, Lacoste et al teaches a holographic display wherein hologram is encoded in a spatial light modulator (808, Figure 8a and paragraph [0101]), such that a holographic image is reconstructed by the light illuminating on the spatial light modulator by a laser light source (802).  
With regard to claim 9, Saarikko et al teaches that the at least one imaging element or lens system (122) comprises at least one lens element.  
With regard to claim 10, Saarikko et al teaches that the lens system or the at least one imaging element is arranged in the light direction before the at least one light guide specifically between the at least one spatial light modulator device and the at least one light guide, (please see Figure 2B).  
With regard to claim 11, Saarikko et al teaches to include a lens system serves as imaging element.  It is either implicitly true or obvious modification by one skilled in the art to image the at least one spatial light modulator device into infinity.  
With regard to claim 12, Saarikko et al teaches that the display device further comprises at least one imaging element (118, Figure 2B) arranged in the light direction after the at least one light guide.  
With regard to claim 13, Saarikko et al teaches the display device further comprises an imaging lens (118, Figure 2B).  It is implicitly true or obvious modification by one skilled in the art to image an intermediate image of the at least one spatial light modulator device that is generated by the at least one imaging element (122) in infinity at a finite distance.  

With regard to claim 14, Saarikko et al teaches that the at least one further imaging element comprises at least one lens element (118).  
With regard to claims 15-17, Saarikko et al teaches that the display device further comprises a lens element (116, Figure 2B) that is arranged on the side of the at least one light guide opposite to the at least one further imaging element (118) wherein the lens element (116) serves as the compensation element.  With regard to amended claim 15, the lens element (116) would influence light from natural surroundings.  
With regard to claim 18, Saarikko et al in light of Lacoste et al specifically requires a coherent laser light source be utilized s the illumination device.  It is implicitly true or obvious modification to one skilled in the art to make the coherence length of the light to be less than the shortest distance of two partially-reflective decoupling elements in the at least one light guide for the benefit of allowing the holographic image decoupled by the decoupling elements is in phase.  
With regard to claim 22, it is implicitly true or obvious modification to one skilled in the art to design the hologram encoded in the spatial light modulator so that a sweet spot is generated in non-encoding direction of the hologram.  
With regard to claims 23 and 26, it is implicitly true that a light source image of the at least one light source of the at least one illumination device is generated in the light path after a coupling of the light out of the at least one light guide at a position of a virtual observer region.  With regard to claim 26, it is implicitly true that a virtual observer region is generated in at least one encoding direction in a plane of a light source image provided in the light direction after the at least one light guide or in a plane of an image of the spatial light modulator device provided in the light direction after the at least one light guide.  
With regard to claim 32, Saarikko et al teaches that the light is propagating within the at least one light guide via a reflection one boundary surfaces of the light guide and wherein the coupling of light bundles of the light out of the light guide is provided in each case at predefined partially-reflective decoupling elements, (please see Figure 2B).  
With regard to claim 33, Saarikko et al teaches that the micro display or the spatial light modulator device comprises various art well-known display devices, (please see paragraph [0028]), that implicitly may be phase modulating or complex-valued spatial light modulator.  
With regard to claim 34, Saarikko et al teaches that the display device is designed as head-mounted display, (please see Figure 2B).  
With regard to claim 35, Saarikko et al in light of Lacoste et al teach that near-to-eye display implicitly include a method for representing a reconstructed scene (i.e. reconstructed holographic image) by the display device.  

Claims 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saarikko et al and Lacoste et al as applied to claim 1 and further in view of the US patent application publication by Gao (US 2016/0011419 A1).
Claim 19 has been amended to necessitate the new ground of rejection.  
The near-to-eye display taught by Saarikko et al in combination with the teachings of Lacoste et al as described in claim 1 above has met all the limitations of the claims.  
With regard to amended claims 19,  this reference does not teach explicitly to include at least one optical component is provided in the light path immediately after the at least one spatial light modulator device.  Gao in the same field of endeavor teaches a near-to-eye display device wherein a cylindrical lens (934, Figure 9B, paragraph [0093]) is provided in the light path intermediately after the image source or the spatial light modulator (932, Figure 9B, paragraph [0090]).  With responds to the amendment to claim 19, the cylindrical lens influences at least the illumination beam path.   It would then have been obvious to one skilled in the art to provide additional cylindrical lens for the benefit to relay the image light from the spatial light modulator device.  
With regard to claim 25, Saarikko et al in light of Gao teaches that the at least one optical component comprises a cylindrical lens that is the identical to the optical component in shape and location of the claims which therefore implicitly would produce a horizontal light source image and a vertical light source that are located at different positions in the light path.  

Claim 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saarikko et al in view of the patent issued to Amitai (PN. 6,829,095).
Claim 29 has been amended to necessitate the new grounds of rejection.  
The near-to-eye display taught by Saarikko et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 27, 28 and 29, this reference does not teach explicitly to include a deflection device for enlarging a field of view in horizontal and/or vertical direction.  Amitai in the same field of endeavor teaches a near-to-eye display device (please see Figures 16-19) that is comprised of deflection device (please see Figures 17-19) that is comprised of at least two deflection elements (80, 82, Figure 18), including two reflective or mirror elements, and a half wave plate (86) that is capable of switching the polarization of the light from the display (4), wherein the deflection device is capable of expanding the field of view in the horizontal direction.  With regard to claim 29, Amitai also teaches that one of the deflection mirror (80, Figure 18) may comprise polarization beam splitter.  It would then have been obvious to one skilled in the art to apply the teachings of Amitai to include deflection device for the benefit of expanding the field of view in the horizontal direction.  
With regard to claim 30, Amitai teaches that at least two deflection elements (80 and 82) are arranged offset in relation to one another in the light direction before the at least one light guide, (please see Figure 18).  
With regard to claim 31, Saarikko et al in light of Amitai teaches that the image of at least one spatial light modulator device composed of segments may be generated by means of at least one light guide and the deflection device where the image defines a field of view within which an item of encoded information of a scene in the spatial light modulator, (i.e. any image information encoded), is reconstructable (i.e. generated) for observation through the virtual observer region in the plane of a light source image.  
Response to Arguments
Applicant's arguments filed on September 26, 2022 have been fully considered but they are not persuasive.  The newly amended claims have been considered and rejected for the reasons stated above.  
Applicant’s arguments are mainly drawn to the amended features that have been fully addressed in the reasons for rejection set forth above.  
In response to applicant’s arguments which state that the cited Saarikko reference does not teach that the micro display a hologram is encoded, the examiner respectfully disagrees and referred the applicant to the reasons for rejection which discloses explicitly that hologram is encoded in a spatial light modulator, as explicitly disclosed by Lacoste, in order for the holographic image to be reconstructed.  
In response to applicant’s arguments with respect to the amended feature, originally recited in claim 24, the arguments are not persuasive to overcome the rejection since the feature is stated as “if…” which means the feature is conditional and not necessary in scopes of the claims.  The arguments with respect to conditional statement, which is not necessary part of the scopes of the claims sought for patent, are not persuasive to overcome the rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872